           Case 2:20-cv-05809-NIQA Document 3 Filed 11/20/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    PHILADELPHIA RESTAURANT                              :              CIVIL ACTION
    OWNERS AGAINST LOCKDOWN,                             :
    LLC                                                  :              NO. 20-5809
             Plaintiff                                   :
                                                         :
                  v.                                     :
                                                         :
    JAMES KENNEY, et al.                                 :
             Defendants                                  :

                                                   ORDER

        AND NOW, this 20th day of November 2020, upon consideration of Plaintiff’s emergency

motion for temporary restraining order and injunction without notice pursuant to Rule 65, [ECF

2], and the complaint with its attachments, [ECF 1], it is hereby ORDERED that the motion for a

temporary restraining order and injunction without notice is DENIED.1


1
         In the complaint, Plaintiff alleges various constitutional violations with respect to an executive
order issued by Defendants Mayor James Kenney and the City of Philadelphia that prohibits indoor dining
in the City of Philadelphia between November 20, 2020, and January 1, 2021. [ECF 1]. Plaintiff moves to
enjoin the execution of the executive order. Federal Rule of Civil Procedure (“Rule”) 65 governs the
issuance of a temporary restraining order. Such relief is extraordinary in nature and available only in limited
circumstances. Mazurek v. Armstrong, 520 U.S. 968, 972 (1997). The standard for obtaining a temporary
restraining order is the same standard for obtaining a preliminary injunction. Corporate Synergies Group,
LLC v. Andrews, 775 F. App’x 54, 58 n.5 (3d Cir. 2019) (citing PennMont Sec. v. Frucher, 586 F.3d 242,
245 (3d Cir. 2009)). A court deciding a request for injunctive relief must consider four factors: (1) whether
the movant has shown a probability of success on the merits; (2) whether the movant will be irreparably
injured if relief is denied; (3) whether granting preliminary relief will result in even greater harm to the
nonmoving party; and (4) whether granting the preliminary relief is in the public interest. Crissman v.
Dover Downs Ent. Inc., 239 F.3d 357, 364 (3d Cir. 2001).

          In Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017), the United States Court of Appeals
for the Third Circuit (“Third Circuit”) clarified the burden on a movant when seeking preliminary injunctive
relief and held that the movant must first demonstrate “a better than negligible chance” of prevailing on the
merits and that “it is more likely than not” that the movant will suffer irreparable harm in the absence of a
preliminary injunction. Reilly, 858 F.3d at 179. If a movant meets these two threshold requirements, the
district court then “considers the remaining two factors and determines, in its sound discretion, whether the
balance of the four factors weigh in favor of granting injunctive relief.” Id. Further, a district court is not
required to hold a hearing on a moving party’s request for a preliminary injunction “when the movant has
not presented a colorable factual basis to support the claim on the merits or the contention of irreparable
harm.” Bradley v. Pittsburgh Bd. of Educ., 910 F.2d 1172, 1175-76 (3d Cir. 1990).
           Case 2:20-cv-05809-NIQA Document 3 Filed 11/20/20 Page 2 of 3




          Here, Plaintiff’s claims are premised on its contention that Defendants’ executive order temporarily
banning indoor dining at restaurants within the City of Philadelphia violates Plaintiff’s: (1) substantive due
process and equal protection rights because the ban, as imposed, is arbitrary, irrational, and/or shocks the
conscience; and (2) procedural due process rights because the ban was imposed without providing Plaintiff
with notice and a meaningful opportunity to be heard. After a careful review of Plaintiff’s submissions,
this Court concludes that Plaintiff has failed to establish that it has a “better than negligible” likelihood of
prevailing on the merits of its claims. Specifically, this Court finds that genuine disputes of material fact
exist, at this stage, as to whether Defendants’ imposition of the indoor dining ban was arbitrary, irrational,
or shocked the conscience, or deprived Plaintiff of a protectable interest without a meaningful opportunity
to be heard. In light of these genuine disputes, Plaintiff has not met its burden with respect to the extreme
remedy of a temporary restraining order.

         This Court also finds that although Plaintiff has arguably articulated irreparable harm, this Court
cannot conclude at this stage that Plaintiff’s harm outweighs the potential harm to the general public if the
ban is lifted. Enjoining the actions of elected officials in matters that affect public safety also constitutes
an irreparable harm. See Maryland v. King, 567 U.S. 1301, 1301 (2012). Here, granting a temporary
restraining order may result in more transmissions of COVID-19 and more cases of serious illness and
death. Thus, the potential harm to the public is significant and not outweighed by the irreparable harm
Plaintiff might suffer. Accordingly, Plaintiff’s motion for a temporary restraining order is denied.

        In reaching this conclusion, this Court is cognizant of the recent caution exerted by Chief Justice
Roberts with respect to a similar challenge to another elected official’s COVID-19 restrictions:

            The precise question of when restrictions on particular social activities should be lifted
         during the pandemic is a dynamic and fact-intensive matter subject to reasonable
         disagreement. Our Constitution principally entrusts “[t]he safety and the health of the
         people” to the politically accountable officials of the States “to guard and
         protect.” Jacobson v. Massachusetts, 197 U.S. 11, 38, 25 S.Ct. 358, 49 L.Ed. 643 (1905).
         When those officials “undertake[ ] to act in areas fraught with medical and scientific
         uncertainties,” their latitude “must be especially broad.” Marshall v. United States, 414
         U.S. 417, 427, 94 S.Ct. 700, 38 L.Ed.2d 618 (1974). Where those broad limits are not
         exceeded, they should not be subject to second-guessing by an “unelected federal
         judiciary,” which lacks the background, competence, and expertise to assess public health
         and is not accountable to the people. See Garcia v. San Antonio Metropolitan Transit
         Authority, 469 U.S. 528, 545, 105 S.Ct. 1005, 83 L.Ed.2d 1016 (1985).

            That is especially true where, as here, a party seeks emergency relief in an interlocutory
        posture, while local officials are actively shaping their response to changing facts on the
        ground. The notion that it is “indisputably clear” that the Government’s limitations are
        unconstitutional seems quite improbable.

S. Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613, (Mem)–1614, 207 L. Ed. 2d 154 (2020).
As opined by Chief Justice Roberts, it is “quite improbable” that Defendants’ health and safety limitations
embodied in the indoor dining ban at issue are “indisputably” unconstitutional. The constitutionality of the
ban in question is a “fact-intensive” inquiry, “subject to reasonable disagreement[,]” and, thus, inherently
inappropriate for imposition of a temporary restraining order.

        This Court also notes that the Third Circuit recently granted the Governor of Pennsylvania’s motion
to stay a district court’s decision invalidating several of the Governor’s COVID-19 restrictions, thereby
necessarily finding that the Governor had demonstrated a likelihood of succeeding with his appeal. County

                                                       2
           Case 2:20-cv-05809-NIQA Document 3 Filed 11/20/20 Page 3 of 3




                                                   BY THE COURT:


                                                   /s/ Nitza I. Quiñones Alejandro
                                                   NITZA I. QUIÑONES ALEJANDRO
                                                   Judge, United States District Court




of Butler v. Thomas W. Wolf, 2020 WL 5868393 (3d Cir. Oct. 1, 2020). These decisions, though not
directly on point in terms of substance or procedure, further persuade this Court that Plaintiff is not entitled
to the injunctive relief it seeks.


                                                       3
